Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed November 18, 2021 is acknowledged.  Claims 1-8 are amended.  Claims 9-16 are added. Now, Claims 1-16 are pending.

2.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210828) is/are removed.

3.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20210828) is/are removed.

4.	Since the elected species is free of prior art, a search extended to species A1) a polyamine of formula (I) where L1 being an aliphatic or alicyclic hydrocarbon group or an aromatic hydrocarbon group.

5.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Rejections - 35 USC § 112
6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 6 (line 2), “that fixes the a least one of a metal member or a glass member” causes confusion because it is not clear whether Applicant intends to claim a metal/glass member along with the cured adhesive or a cured adhesive alone.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-3, 5-10, 12-14 and 16 rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Yokoyama (US 2016 0222261).
For Claims 1-3, 6-10 and 13-14, Yokoyama discloses an endoscope made by a method comprising fixing a metal member and/or glass member constituting the distal end portion of an endoscope with a two-pack adhesive including an epoxy resin (e.g., bisphenol A epoxy resin, etc.) and curing agent containing xylylenediamine. ([0018] and [0055]) The adhesive also seals peripheries of an observation window and an illumination window in the tip portion of the insertion section of the envelope. ([0102]-[0120] and Figure 3) For Claims 5, 12 and 16, the amount of xylylenediamine based on 100 parts by mass of the epoxy resin is in Examples 1, 4-5, 6-10, etc. (Tables 1-4)

10.	Claims 4, 11 and 15 (to the extent of searched species) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Yokoyama does not teach or fairly suggest the presently claimed prism.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
January 10, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765